Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                        October 6, 2020

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
    STATE OF WASHINGTON,                                            No. 53141-1-II

                               Respondent,

         v.                                                    PUBLISHED OPINION

    TODD RICHARD MARJAMA, JR.,

                               Appellant.



        MAXA, J. – Todd Marjama appeals the trial court’s order imposing an exceptional

sentence for his first degree manslaughter conviction based on an aggravated domestic violence

circumstance.

        Marjama shot and killed his wife while she was holding their infant child. RCW

9.94A.535(3)(h)(ii)1 allows a trial court to impose an exceptional sentence based on a jury

finding that the “offense occurred within sight or sound of the victim’s or the offender’s minor

children under the age of eighteen years.” The jury made such a finding, and the trial court

imposed an exceptional sentence.

        Marjama claims that the term “children” in RCW 9.94A.535(3)(h)(ii) means that the

aggravator applies only if two or more minor children witnessed or heard the offense. Based on




1
  RCW 9.94A.535 has been amended since the events of this case transpired. Because these
amendments do not impact the statutory language relied on by this court, we refer to the current
statute.
No. 53141-1-II


this claim, he argues that (1) the evidence was insufficient to prove the aggravating circumstance

beyond a reasonable doubt and (2) the trial court gave an erroneous jury instruction defining the

aggravating circumstance.

       We conclude that the term “children” in RCW 9.94A.535(3)(h)(ii) includes a single

minor child witnessing or hearing the offense. Therefore, we hold that (1) the evidence was

sufficient to prove the aggravating circumstance, and (2) the trial court did not err in instructing

the jury on all the essential elements of the aggravating circumstance. Accordingly, we affirm

the trial court’s imposition of Marjama’s exceptional sentence.

                                              FACTS

       Marjama and Amanda Marjama were married with three children, but they were

separated. While Marjama was visiting Amanda2 at her home, the two got into a verbal

altercation. Marjama was in the master bedroom, and Amanda and their infant daughter AKM

were in the master bathroom with the door closed.

       While they were fighting, Marjama took out a handgun and threatened to commit suicide.

Eventually, Marjama calmed down and attempted to uncock his gun. While doing so, the gun

accidentally discharged. The bullet went through his hand and then through the bathroom door,

fatally striking Amanda in the head as she was holding their daughter.

       The State charged Marjama with first degree murder and an aggravated domestic

violence offense under RCW 9.94A.535(3)(h)(ii). Marjama asserted an accident defense.

       The trial court gave a jury instruction on the elements of an aggravated domestic violence

offense:




2
 We refer to Amanda Marjama by her first name to distinguish her from Marjama. No
disrespect is intended.


                                                  2
No. 53141-1-II


       To find that this crime is an aggravated domestic violence offense, each of the
       following two elements must be proved beyond a reasonable doubt: (1) [t]hat the
       victim and the defendant were family or household members; and (2) [t]hat the
       offense was committed within the sight or sound of the victim’s child who was
       under the age of 18 years.

Clerk’s Papers at 172.

       The jury convicted Marjama of the lesser offense of first degree manslaughter and

returned a “yes” verdict to the question of whether the evidence supported the elements of the

aggravated domestic violence offense. The trial court imposed an exceptional sentence above

the standard range.

       Marjama appeals the trial court’s exceptional sentence.

                                            ANALYSIS

A.     INTERPRETATION OF RCW 9.94A.535(3)(h)(ii)

       Marjama claims that the term “children” in RCW 9.94A.535(3)(h)(ii) means that the

aggravating circumstance applies only if two or more minor children witnessed or heard the

offense. We disagree.

       Questions of statutory interpretation are reviewed de novo. State v. Wolvelaere, 195
Wash. 2d 597, 600, 461 P.3d 1173 (2020). The primary goal of statutory interpretation is to

ascertain and give effect to the legislature’s intent. Id. This requires looking at the plain

language of the statute, the context of the statute, any related statutory provisions, and the

statutory scheme as a whole. Id. If the plain meaning of the statute is unambiguous, we apply

that meaning. Id.

       RCW 9.94A.535 states that a court may impose a sentence outside the standard sentence

range for an offense if it finds substantial and compelling reasons that justify an exceptional

sentence. RCW 9.94A.535(3) provides an exclusive list of aggravating circumstances that can




                                                  3
No. 53141-1-II


support a sentence above the standard range if found by a jury. Under RCW 9.94A.535(3)(h)(ii),

an aggravating circumstance exists if the offense involved domestic violence and “occurred

within sight or sound of the victim’s or the offender’s minor children under the age of eighteen

years.” (Emphasis added.) The question here is whether the term “children” includes a single

child.

         “[A] recognized rule of statutory [construction] is that courts generally ‘may construe

singular words in the plural and vice versa, unless such a construction would be repugnant to the

context of the statute or inconsistent with the manifest intention of the Legislature.’ ” State v.

Baggett, 103 Wash. App. 564, 570-71, 13 P.3d 659 (2000) (quoting Queen City Sav. & Loan Ass’n

v. Mannhalt, 111 Wash. 2d 503, 508, 760 P.2d 350 (1988)).

         The legislature has codified this general principle of statutory interpretation. RCW

1.12.050 states, “Words importing the singular number may also be applied to the plural of

persons and things; words importing the plural may be applied to the singular.”3 Under RCW

1.12.050, the plural term “children” in RCW 9.94A.535(3)(h)(ii) necessarily includes the

singular term “child.”

         In addition, such an interpretation is consistent with the legislature’s intent. It is

inconceivable that the legislature intended to allow an exceptional sentence for a domestic

violence offense within the sight and sound of multiple children, but not within the sight and

sound of a single child. See State v. Schwartz, 194 Wash. 2d 432, 443, 450 P.3d 141 (2019) (stating

that courts presume that the legislature did not intend absurd results).




3
  In addition, RCW 9A.04.110(30) states, “Words . . . in the singular shall include the plural; and
in the plural shall include the singular.” We need not decide whether this provision applies to
chapter 9.94A RCW because RCW 1.12.050 contains the same language.


                                                    4
No. 53141-1-II


       Interpreting “children” to include “child” also is consistent with case law. In Baggett, the

court addressed RCW 9.41.270(1), which defines the offense of unlawful display of a firearm to

include displaying a firearm in a manner that “ ‘warrants alarm for the safety of other persons.’ ”
103 Wash. App. at 570 (quoting RCW 9.41.270(1)). The defendant argued that this statute was

inapplicable because only one person, not two or more persons, was present when he displayed

his rifle. Id. The court rejected this argument, applying the general rule of statutory construction

that plural words may be construed as singular. Id. at 570-71. The court also could see no

reason why the legislature would not include handling a firearm in a manner that warrants alarm

for the safety of a single person in the scope of the statute. See id. at 570.

       In State v. Smith, this court declined to interpret the word “some” as plural only, rather

than also in the singular. 7 Wash. App. 2d 304, 310-11, 433 P.3d 821, review denied, 193 Wash. 2d
1010 (2019). The State requested an exceptional sentence under the free crimes aggravator,

which applies when “some of the current offenses” would go unpunished due to defendant’s high

offender score. RCW 9.94A.535(2)(c). However, the defendant argued that the free crimes

aggravating factor did not apply because he only had one offense that would go unpunished, and

the statutory language required that “some” of the current offenses would go unpunished. Smith,

7 Wash. App. 2d at 309. Considering the definition of “some” in Webster’s Dictionary and the

strained consequences of the defendant’s interpretation, the court held that the word “some”

included a single crime. Id. at 310-11.

       We conclude that the term “children” in RCW 9.94A.535(3)(h)(ii) includes a single child.

B.     SUFFICIENCY OF EVIDENCE

       Marjama argues that the evidence was insufficient to support the jury’s finding under

RCW 9.94A.535(3)(h)(ii) because his offense was committed within the sight and sound of only




                                                   5
No. 53141-1-II


a single child. However, the term “children” in RCW 9.94A.535(3)(h)(ii) includes a single child

and it is undisputed that Marjama’s offense was committed within the sight and sound of his

child. Therefore, we hold that sufficient evidence supports the jury’s finding.

C.     AGGRAVATING CIRCUMSTANCE JURY INSTRUCTION

       Marjama argues the trial court’s jury instruction regarding RCW 9.94A.535(3)(h)(ii) was

erroneous because it allowed the State to prove that the crime occurred within the sight or sound

of the victim’s “minor child” rather than the victim’s “minor children.” However, because the

term “children” in RCW 9.94A.535(3)(h)(ii) includes a single child, the trial court’s instruction

was a correct statement of the law.

                                         CONCLUSION

       We affirm the trial court’s imposition of Marjama’s exceptional sentence.



                                                     MAXA, J.


 We concur:



LEE, C.J.




GLASGOW, J.




                                                 6